DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For clarity of the record in rejection (1)  Claims 1, 4, 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli (Molecular Therapy, 13(2): 1 10 2006, previously cited) in view of Chen (J Cell Sci, 122(1): 1-8, 2009, previously cited), Callis (J Clin Invest, 119(9): 2772-2786, 2009, previously cited), Wang , "Construction and analysis of compact muscle-specific promoters for AAV vectors," Gene Therapy 15:1489-1499, 2008, thereafter referred as Wang 2008) in the office action dated on 2/24/2021.  It is noted the Examiner rejected claims 1, 4, 8-10, 12 as each said claim is cited in the body of the rejection on page 3, but the Examiner while cited claims 1, 4, 8-10, 12, inadvertently did not cite claims 21 in the header of the rejection on page 3.  Therefore, Claim 21 was rejected under 35 U.S.C. 103 in the office action mailed on 2/24/2021.  Accordingly, Claims 21 also remain rejected under 35 U.S.C. 103  as Wang 2008 also teaches skeletal muscle-specific promoter well suited for AAV vectors in muscle-directed gene therapy studies has increased its strength in muscle by two- to threefold (abstract) (p 3 of the office action dated 02/24/2021).
Claims 1-2, 4-12, 21-22 are pending and under consideration. The amendment filed on 08/24/2021 has been entered.
Priority
The present application is a continuation application of U.S. Application No. 14/782,396 filed October 5. 2015, now allowed, which is a U.S. national phase application of PCT/FR2G14/050886 filed April 10, 2014, which claims priority to FR Application No. 1353306 filed April 11, 2013. U.S. As such the effectively filed date for the instant application is April 11, 2013.
Maintained/Claim Rejections ~ 35 USC §103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention of a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 (1) Claims 1,4, 8-10, 12, 21 remain rejected and also apply to newly added claim 22 under 35 U.S.C. 103 as being unpatentable over Bartoli (Molecular Therapy, 13(2): 1 10 2006, previously cited) in view of Chen (J Cell Sci, 122(1): 1-8, 2009, previously cited), Callis (J Clin Invest, 119(9): 2772-2786, 2009, previously cited), Wang, "Construction and analysis of compact muscle-specific promoters for AAV vectors," Gene Therapy 15:1489-1499, 2008, thereafter referred as Wang 2008) for the reasons or record dated 02/24/2021.
For the record the rejection is reiterated below.
Bartoli teaches recombinant adeno-associated virus (rAAV) vector to drive the expression of calpain 3, used rAAV2/1 pseudotyped vectors and muscle-specific promoters to avoid calpain 3 cell toxicity (abstract, p 7, 1st column). Bartoli teaches calpain 3 under the control of the muscle specific promoter to drive the expression of calpain 3 in muscle with restoration of the proteolytic activity and without toxicity in mouse model of Limb-Girdle Muscular Dystrophy Type 2A (LGMD2A) (abstract) (instant claims 1,4). 
 Regarding claims 8-10, Bartoli teaches recombinant adeno-associated virus (rAAV) vector (abstract). Regarding claim 12, Bartoli teaches for intramuscular Injection, 123SV or calpain-deficient mice were injected with 25 ul of rAAV2/1 viral preparation which is interpreted as a pharmaceutically acceptable carrier (p 8 2nd column). Bartoli also teaches Calpain 3 is expressed mainly in skeletal muscle (p 1,2nd column 2nd paragraph). Considering the loss-of-function nature of LGMD2A disorder, a sensible therapeutic strategy would be via calpain 3 gene transfer in skeletal muscle. The recent improvement of muscle gene transfer with AAV serotypes and development of systemic delivery methods strengthens the rationale of this approach (p 2, 1s, column 2nd paragraph). Regarding claim 21, Wang 2008 also teaches skeletal muscle-specific promoter well suited for AAV vectors in muscle-directed gene therapy studies has increased its strength in muscle by two- to threefold (abstract). Regarding newly added claim 22, Wang 2008 teaches transgenic mice studies by evaluating the activity of the dMCK promoter in mdx mice to see how the promoter performed in this small animal model commonly used for DMD gene therapy studies (p 4, 2nd column 1st paragraph).

Chen teaches mir208a-mediated post-transcriptional and translational regulation of target cardiac muscle expression of host gene intron of a-myosin heavy chain (Myh6; also known as aMHC) through base-pairing to complementary sequences within the 3’ untranslated regions (UTRs) of the mRNAs, resulting in mRNA degradation and/or translational repression (figure 2), In addition, as evidenced by Callis miR-208a is encoded within an intron of a-cardiac muscle myosin heavy chain gene (MyhS) (abstract). In addition, Esau (see score alignment below for a target miRNA208a that comprises 
SEQ ID NO: 10 identical to instant SEQ ID NO: 10).
RESULT 1
ADX04112/c
ID   ADX04112 standard; RNA; 22 BP.
XX
AC   ADX04112;
XX
DT   05-MAY-2005  (first entry)
XX
DE   Human mature microRNA (miRNA) mir-208.
XX
KW   MicroRNA; ds; RNA interference; gene silencing; Cytostatic; Antidiabetic;
KW   Anorectic; Antilipemic; Antiarteriosclerotic; Hypotensive;
KW   Neuroprotective; Nootropic; Antiangiogenic; Anabolic;
KW   Eating-Disorders-Gen.; hyperproliferation; cancer; neoplasm;
KW   angiogenesis disorder; cardiovascular disease;
KW   non-insulin dependent diabetes; endocrine disease;
KW   gastrointestinal disease; metabolic disorder; obesity;
KW   nutritional disorder; hyperlipidemia; atherosclerosis; atherogenesis;
KW   hypertension; anorexia nervosa; nutritional disorder;
KW   psychiatric disorder; Alzheimers disease; degeneration;
KW   neurological disease; nervous system injury; neurodegenerative disease;
KW   neurological disorder.
XX
OS   Homo sapiens.
XX
CC PN   WO2005013901-A2.
XX
CC PD   17-FEB-2005.
XX
CC PF   30-JUL-2004; 2004WO-US025300.
XX
PR   31-JUL-2003; 2003US-0492056P.
PR   31-OCT-2003; 2003US-0516303P.
PR   19-DEC-2003; 2003US-0531596P.
PR   14-APR-2004; 2004US-0562417P.
XX
CC PA   (ISIS-) ISIS PHARM INC.
XX
CC PI   Esau C,  Lollo B,  Bennett CF,  Freier SM,  Griffey RH,  Baker BF;
CC PI   Vickers T,  Marcusson EG,  Koller E,  Swayze EE,  Jain R,  Bhat B;
CC PI   Peralta E;
XX
DR   WPI; 2005-163123/17.
XX
CC PT   New oligomeric compound that can hybridize with or sterically interfere 
CC PT   with nucleic acid molecules comprising or encoding small non-coding RNA 
CC PT   targets, useful for treating e.g., cancer and diabetes.
XX
CC PS   Example 34; SEQ ID NO 1222; 854pp; English.
XX
CC   The invention relates to an oligomeric compound comprising a first region
CC   and a second region, where at least one region contains a modification, 
CC   and a portion of the oligomeric compound is targeted to a small non-
CC   coding RNA target nucleic acid that is miRNA (micro-RNA), or its 
CC   precursor (primary-miRNA, pri-miRNA). Also included are a composition 
CC   comprising a first oligomeric compound and a second oligomeric compound 
CC   (where at least one of the oligomeric compounds contains a modification, 
CC   at least a portion of the first oligomeric compound is capable of 

CC   and at least a portion of the first oligomeric compound is targeted to a 
CC   small non-coding RNA target nucleic acid), a pharmaceutical composition 
CC   comprising the composition cited above (and a carrier), a kit or assay 
CC   device comprising the composition, modulating the expression of a small 
CC   non-coding RNA target nucleic acid in a cell (or tissue or animal), 
CC   treating or preventing a disease or disorder associated with a small non-
CC   coding RNA target nucleic acid, treating a condition in an animal, 
CC   treating or preventing a disease or disorder associated with CD36, 
CC   methods of screening an oligomeric compound for an effect on miRNA 
CC   signaling, methods of screening a miRNA precursor for an effect in miRNA 
CC   signaling, methods of modulating translation (or apoptosis, conversion of
CC   a precursor miRNA into miRNA, or cellular differentiation), identifying 
CC   an RNA transcript bound to a small non-coding RNA, arresting (or 
CC   delaying) entry of a cell at the G2/M phase, interfering with chromosome 
CC   segregation, a method of triggering apoptosis, detecting a miRNA 
CC   precursor, identifying a miRNA target, modulating cellular 
CC   differentiation, treating a condition associated with adipocyte 
CC   differentiation in an animal, treating/preventing a disease/disorder 
CC   associated with aberrant regulation of the cell cycle by miRNAs, 
CC   maintaining a pluripotent stem cell and identifying a small non-coding 
CC   RNA binding site. The oligomeric compound is targeted to a region 
CC   flanking a Drosha cleavage site within a pri-miRNA. It stimulates an 
CC   increase in expression of a pri-miRNA. The compounds and compositions are
CC   useful for treating a disease or disorder resulting from chromosomal non-
CC   disjunction, altered methylation, acetylation, or pseudouridylation state
CC   of chromosomes, such as a hyperproliferative condition (e.g. cancer, 
CC   neoplasia or angiogenesis), diabetes (Type 2 diabetes), obesity, 
CC   hyperlipidemia, atherosclerosis, atherogenesis, hypertension, anorexia, 
CC   Alzheimer's disease, a central nervous system injury or neurodegenerative
CC   disorder. The present sequence is a mature miRNA of the invention.
XX
SQ   Sequence 22 BP; 10 A; 3 C; 5 G; 0 T; 4 U; 0 Other;

  Query Match             100.0%;  Score 22;  DB 16;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACAAGCTTTTTGCTCGTCTTAT 22
              ||||||||||||||||||||||
Db         22 ACAAGCTTTTTGCTCGTCTTAT 1

Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the teaching of prior art by modifying the an AAV2/1 vector expression comprising sequence encoding calpain 3 under the control of the muscle specific promoter for efficient and stable transgene expression in muscle with restoration of the proteolytic activity for reducing calpain 3 toxicity as disclosed by Bartoli by including skeletal muscle-specific promoters well suited for AAV vectors in muscle-directed gene therapy used for DMD gene therapy studies as disclosed by Wang 2008 and by including a. sequence target of a cardiac specific miR-2Q8a in the 3’UTR Myh6 for efficient and stable transgene expression in cardiac muscle for the development and function of cardiac muscle.

One would have been motivated to include a sequence target of a cardiac specific miR-208a in the 3” UTR Myh6 for efficient and stable transgene expression in cardiac muscle for the development and function of cardiac muscle and to avoid calpain 3 ceil cardiac toxicity.

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining AAV vector with calpain 3 under the control of skeletal muscle specific promoter by including target sequence of mir208a for the development and function of cardiac muscle and to avoid calpain 3 ceil cardiac toxicity by combining the teachings of Bartoli and Wang 2008 and Chen/Callis.

Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicant’s arguments dated 08/24/2021 have been fully considered and are discussed below as per Applicant’s arguments regarding all the rejections on record dated 02/24/2021. 
 
(2) Claims 1, 2 remain rejected under 35 U.S.C. 103 as being unpatentable over Bartoli (Molecular Therapy, 13(2): 1-10 2006, previously cited) in view of Chen (J Cell Sci, 122(1): 1 8, 2009, previously cited), Callis (J Clin Invest, 119(9): 2772-2786, 2009, previously cited), Wang , "Construction and analysis of compact muscle-specific promoters for AAV vectors," Gene Therapy 15:1489-1499, 2008, thereafter referred as Wang 2008) and further in view of Beckmann (W09816175) (see score alignment below) for the reasons or record dated 02/24/2021.
For the record the rejection is reiterated below.
The teachings of Bartoli, Wang 2008 and Chen/Callis apply here as indicated above.
Bartoli, Wang 2008 and Chen/Callis do not teach calpain 3 comprises SEQ ID NO: 7.
However, before the instant effective filing date of the instant invention, Beckmann teaches calpain 3 for treatment of an LGMD2 disease (see score alignment below).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the AAV expression vector to drive the expression of calpain 3, under the control of skeletal muscle-specific promoters to avoid calpain 3 cell toxicity by using the calpain 3 sequence as disclosed by Beckmann given that both Bartoli/Wang 2008/Chen/Callis and Beckmann teach that Calpain 3 gene and the calpain 3 sequence identical to instant claim SEQ ID NG:7 are functional equivalents because both proteins can be used to treat LGMD2 disease, an artisan would have substituted the calpain 3 protein used by Bartoli/Wang 2008/Chen/Callis with the calpain 3 sequence used by Beckmann.
Score sequence alignment identical to instant SEQ ID NO: 7 (previously cited);

RESULT 1
AAR99579
ID   AAR99579 standard; protein; 821 AA.
XX
AC   AAR99579;
XX
DT   15-JUN-2007  (revised)
DT   02-DEC-1996  (first entry)

DE   Calpain large subunit 1.
XX
KW   Calpain; subunit; calcium; protease; mutation; treatment; detection;
KW   identification; diagnosis; limb girdle muscular dystrophy; LGMD2;
KW   calcium activated neutral protease; CANP; BOND_PC; calpain 3 isoform a;
KW   calpain, large polypeptide L3; calpain p94, large [catalytic] subunit;
KW   muscle-specific calcium-activated neutral protease 3 large subunit;
KW   calpain 3 isoform a [Homo sapiens]; CAPN3; p94; CANP3; LGMD2; nCL-1;
KW   CANPL3; LGMD2A; MGC4403; MGC10767; MGC11121; MGC14344; LGMD2, LGMD2A;
KW   calpain 3, (p94); calpain 3, (p94) [Homo sapiens]; calpain;
KW   calpain [Homo sapiens]; GO4198; GO4871; GO5509; GO5622; GO6508; GO7517.
XX
OS   Homo sapiens.
XX
CC PN   WO9616175-A2.
XX
CC PD   30-MAY-1996.
XX
CC PF   21-NOV-1995;   95WO-EP004575.
XX
PR   22-NOV-1994;   94EP-00402668.
XX
CC PA   (ASFR-) ASSOC FR CONTRE MYOPATHIES.
XX
CC PI   Beckmann J,  Richard I;
XX
DR   WPI; 1996-268611/27.
DR   N-PSDB; AAT32455.
DR   PC:NCBI; gi4557405.
DR   PC:SWISSPROT; P20807.
XX
CC PT   Human novel Calpain large sub:unit 1 gene encoding a calcium dependent 
CC PT   protease - used to develop prods. for the diagnosis and treatment of limb
CC PT   -girdle muscular dystrophy 2 disease.
XX
CC PS   Claim 5; Fig 2; 66pp; English.
XX
CC   The calpain large subunit 1 gene located on chromosome 15 codes for a 
CC   calcium activated neutral protease (CANP3) belonging to the calpain 
CC   family. Mutations in the gene induce limb-girdle muscular dystrophy 
CC   (LGMD) 2 disease. The gene, and fragments of it, can be used in the 
CC   prevention, treatment, diagnosis and detection of a predisposition to 
CC   LGMD2 disease
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 821 AA;

  Query Match             100.0%;  Score 4409;  DB 1;  Length 821;
  Best Local Similarity   100.0%;  
  Matches  821;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPTVISASVAPRTAAEPRSPGPVPHPAQSKATEAGGGNPSGIYSAIISRNFPIIGVKEKT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPTVISASVAPRTAAEPRSPGPVPHPAQSKATEAGGGNPSGIYSAIISRNFPIIGVKEKT 60

Qy         61 FEQLHKKCLEKKVLYVDPEFPPDETSLFYSQKFPIQFVWKRPPEICENPRFIIDGANRTD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FEQLHKKCLEKKVLYVDPEFPPDETSLFYSQKFPIQFVWKRPPEICENPRFIIDGANRTD 120

Qy        121 ICQGELGDCWFLAAIA CLTLNQHLLFRVIPHDQSFIENYAGIFHFQFWRYGEWVDVVIDD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ICQGELGDCWFLAAIA CLTLNQHLLFRVIPHDQSFIENYAGIFHFQFWRYGEWVDVVIDD 180

Qy        181 CLPTYNNQLVFTKSNHRNEFWSALLEKAYAKLHGSYEALKGGNTTEAMEDFTGGVAEFFE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CLPTYNNQLVFTKSNHRNEFWSALLEKAYAKLHGSYEALKGGNTTEAMEDFTGGVAEFFE 240

Qy        241 IRDAPSDMYKIMKKAIERGSLMGCSIDDGTNMTYGTSPSGLNMGELIARMVRNMDNSLLQ 300

Db        241 IRDAPSDMYKIMKKAIERGSLMGCSIDDGTNMTYGTSPSGLNMGELIARMVRNMDNSLLQ 300

Qy        301 DSDLDPRGSDERPTRTIIPVQYETRMACGLVRGHAYSVTGLDEVPFKGEKVKLVRLRNPW 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DSDLDPRGSDERPTRTIIPVQYETRMACGLVRGHAYSVTGLDEVPFKGEKVKLVRLRNPW 360

Qy        361 GQVEWNGSWSDRWKDWSFVDKDEKARLQHQVTEDGEFWMSYEDFIYHFTKLEICNLTADA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GQVEWNGSWSDRWKDWSFVDKDEKARLQHQVTEDGEFWMSYEDFIYHFTKLEICNLTADA 420

Qy        421 LQSDKLQTWTVSVNEGRWVRGCSAGGCRNFPDTFWTNPQYRLKLLEEDDDPDDSEVICSF 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 LQSDKLQTWTVSVNEGRWVRGCSAGGCRNFPDTFWTNPQYRLKLLEEDDDPDDSEVICSF 480

Qy        481 LVALMQKNRRKDRKLGASLFTIGFAIYEVPKEMHGNKQHLQKDFFLYNASKARSKTYINM 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LVALMQKNRRKDRKLGASLFTIGFAIYEVPKEMHGNKQHLQKDFFLYNASKARSKTYINM 540

Qy        541 REVSQRFRLPPSEYVIVPSTYEPHQEGEFILRVFSEKRNLSEEVENTISVDRPVKKKKTK 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 REVSQRFRLPPSEYVIVPSTYEPHQEGEFILRVFSEKRNLSEEVENTISVDRPVKKKKTK 600

Qy        601 PIIFVSDRANSNKELGVDQESEEGKGKTSPDKQKQSPQPQPGSSDQESEEQQQFRNIFKQ 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 PIIFVSDRANSNKELGVDQESEEGKGKTSPDKQKQSPQPQPGSSDQESEEQQQFRNIFKQ 660

Qy        661 IAGDDMEICADELKKVLNTVVNKHKDLKTHGFTLESCRSMIALMDTDGSGKLNLQEFHHL 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 IAGDDMEICADELKKVLNTVVNKHKDLKTHGFTLESCRSMIALMDTDGSGKLNLQEFHHL 720

Qy        721 WNKIKAWQKIFKHYDTDQSGTINSYEMRNAVNDAGFHLNNQLYDIITMRYADKHMNIDFD 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 WNKIKAWQKIFKHYDTDQSGTINSYEMRNAVNDAGFHLNNQLYDIITMRYADKHMNIDFD 780

Qy        781 SFICCFVRLEGMFRAFHAFDKDGDGIIKLNVLEWLQLTMYA 821
              |||||||||||||||||||||||||||||||||||||||||
Db        781 SFICCFVRLEGMFRAFHAFDKDGDGIIKLNVLEWLQLTMYA 821


Thus, the claimed invention as a whole, is prima fade obvious in the absence of evidence to the contrary.



(3) Claims 1,11 remain rejected under 35 U.S,C. 103 as being unpatentable over Bartoli (Molecular Therapy, 13(2): 1-10 2006, previously cited) in view of Chen (J Cell Sci, 122(1): 1-8, 2009, previously cited), Callis (J Clin Invest, 119(3): 2772-2786, 2009, previously cited), Wang , "Construction and analysis of compact muscle-specific promoters for AAV vectors," Gene Therapy 15:1489-1499, 2008, thereafter referred as Wang 2008) and further in view of Wang of al [OperTech Orthop, 20:136-143, 2010, previously cited thereafter referred as Wang 2010 for the reasons or record dated 02/24/2021.
For the record the rejection is reiterated below.

However, prior to the instant invention, Wang 2010 teaches rAAV serotype 8 has superior skeletal muscle gene transfer via systemic delivery without causing a toxic reaction or triggering an immune response in murine model and has unambiguously proven its response in muscle targeted gene therapy due its unique tropism for systemic administration in skeletal and cardiac muscle (p 137, 13! column Is* paragraph). Moreover, Wang 2010 teaches rAAV serotype 8 with muscle-specific promoter is critical to perform efficient gene transfer in muscle and diminish nonspecific expression of transgene in an animal model of Duchene muscular dystrophy (DMD) disease (p 138 1st column under Muscle-specific gene expression) (instant claim 11). AAV8 has superior skeletal muscle gene transfer via systemic delivery without causing a toxic reaction or triggering an immune response in murine model for DMD disease and has unambiguously proven its response in muscle targeted gene therapy due its unique tropism for systemic administration in skeletal and cardiac muscle (p 138, 1st column 1si paragraph).
Accordingly, obvious to the instant effective date, it would have been obvious to an ordinary skill in the art to modify the expression system of AAV vector under the control of skeletal muscle specific promoter with target sequence of mir208a for the development and function of cardiac muscle and to avoid calpain 3 cell cardiac toxicity of Bartoli/Wang 2008/Chen/Callis modified by using the Wang 2010 rAAV8 serotype for the superior skeletal muscle gene transfer via systemic delivery without causing a toxic reaction in muscle targeted gene therapy due its unique tropism for systemic administration in skeletal and cardiac muscle.
One would have been motivated to receive the expected benefit of the rAAV serotype 8 has superior cardiac skeletal muscle gene transfer without causing a toxic reaction or triggering an immune response in murine model in muscle targeted gene therapy due its unique tropism tor systemic administration in skeletal and cardiac muscle as target tissues.
Thus, the claimed invention, as a whole, is clearly prima fade obvious in the absence of evidence to the contrary, it should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, -USPQ2d slip op, at 20, (Bd. Pat, App. & interf, June 25, 2007) (citing KSR, 82 USPQ2d at 1398) (available at http:www.uspto.gov/offices/dcom/bpai/prec/fg071925.pdf). 

Response to arguments
Applicants argue have amended claim 1 to direct to an expression system for systemic administration of a sequence encoding calpain 3, comprising the sequence encoding calpain 3, a muscle-specific promoter sequence, and at least one target sequence of miR208a that comprises SEQ ID NO: 10. Applicant submits that the expression system as currently claimed in the present application are unexpectedly superior to prior art expression systems, and thus not obvious in view of the cited references.
Applicants argue specifically, it was unexpected that the presence of a target sequence of miR208a in the instantly claimed expression systems increases the expression of calpain 3 in 
Applicants argue the increases in the calpain3 expression levels in skeletal muscles resulted from including a target sequence of miR208a in a calpain 3 expression system as disclosed in the 1st and 2nd Declarations were unexpected because none of the cited references teaches or suggests such superior properties. Specifically, among the cited references, only D2 and D3 are cited in the Office Action due to their disclosures related to miR208a. D2 is cited in the Office Action as teaching “mir208a-mediated post-transcriptional and translational regulation of target cardiac muscle expression of host gene intron of a-myosin heavy chain (Myh6; also known as aMHC) through base-pairing to complementary sequences within the 3’ untranslated regions (UTRs) of the mRNAs, resulting in mRNA degradation and/or translational repression (figure 2)” (see second paragraph on page 4 of the Office Action). D3 is cited in the Office Action as teaching “miR-208a is encoded within an intron of a-cardiac muscle myosin heavy chain gene (Myh6) (abstract)” (see second paragraph on page 4 of the Office Action). Neither D2 nor D3 teaches or suggests increasing calpain 3 expression in the skeletal muscles by including a target sequence of miR-208a in a calpain 3 expression system.
Applicant further submits that the above-noted superior properties are commensurate with the scope of instant claim 1. As demonstrated in the Declarations, the 
 Applicant’s arguments have been fully considered but are not persuasive. 
In response, Wang 2008 also teaches muscle specific promoter by teaching further abbreviated the muscle creatine kinase (MCK) promoter by ligating a double or triple tandem of MCK enhancer (206-bp) to its 87-bp basal promoter, generating the dMCK (509-bp) and tMCK (720-bp) promoters. The dMCK promoter is shorter but stronger than some previously developed MCK-based promoters such as the enh358MCK (584-bp) and CK6 (589-bp) in vitro in C2C12 myotubes and in vivo in skeletal muscles (abstract). Wang 2008 also teaches a short, synthetic muscle promote C5-12 (312-bp). It is active in both skeletal and cardiac muscles but lacks apparent preference on myofiber types. Combination of a MCK enhancer to promoter C5-12 has increased its strength in muscle by two- to threefold. The above-mentioned compact muscle-specific promoters are well suited for AAV vectors in muscle-directed gene therapy studies (abstract). Bartoli also teaches to drive the expression of calpain 3, used rAAV2/1 pseudotyped vectors and muscle-specific promoters to avoid calpain 3 cell toxicity for efficient and stable transgene expression in muscle with restoration of the proteolytic activity and without evident toxicity to establish the feasibility of AAV-mediated calpain 3 gene transfer as a therapeutic approach (abstract).  Calpain 3 is expressed mainly in skeletal muscle (p 1, 2nd column 2nd paragraph). Considering the loss-of-function nature of LGMD2A disorder, a sensible therapeutic strategy would be via calpain 3 gene transfer in skeletal muscle. The recent improvement of muscle gene transfer with AAV serotypes and development of systemic delivery methods strengthens the rationale of this approach (p 2,1st column 2nd paragraph). Thus, no 
Unexpected results have not be presented because Chen teaches mir208a-mediated post-transcriptional and translational regulation of target cardiac muscle expression of host gene intron of -myosin heavy chain (Myh6; also known as aMHC) through base-pairing to complementary sequences within the 3’ UTRs of the mRNAs, resulting in mRNA degradation and/or translational repression and as evidenced by Callis miR-208a is encoded within an intron of cardiac muscle myosin heavy chain gene (MyhS) and Esau’s target miRNA208a identical to instant SEQ ID NO: 10 while Bartoli also teaches Calpain 3 is expressed mainly in skeletal muscle and the loss-of-function nature of LGMD2A disorder, a sensible therapeutic strategy would be via calpain 3 gene transfer in skeletal muscle while Wang 2008 also teaches skeletal muscle-specific promoter well suited for AAV vectors in muscle-directed gene therapy studies has increased its strength in muscle by two- to threefold, thus the art as whole with the Esau’s target miRNA208a represents the whole genus of a muscle specific promoter such as a Esau’s target sequence of miR208a in the instantly claimed expression systems in combination with  muscle specific promoter increases the expression of calpain 3 in the skeletal muscles. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven. 
In the instant case, Wang 2008 teaches muscle specific promoter the dMCK promoter is shorter but stronger than some previously developed MCK-based promoters such as the enh358MCK (584-bp) and CK6 for in vivo in skeletal muscles (abstract). Wang 2008 also teaches a short, synthetic muscle promote C5-12 (312-bp). Combination of a MCK enhancer to promoter C5-12 has increased its strength in muscle by two- to threefold. The above-mentioned compact muscle-specific promoters are well suited for AAV vectors in muscle-directed gene therapy studies (abstract). Bartoli also teaches to drive the expression of calpain 3, used rAAV2/1 pseudotyped vectors and muscle-specific promoters to avoid calpain 3 cell toxicity for efficient and stable transgene expression in muscle with restoration of the proteolytic activity and without evident toxicity to establish the feasibility of AAV-mediated calpain 3 gene transfer as a therapeutic approach.  Thus, the increase of expression of calpain 3 in skeletal muscles via AAV constructs comprising a target sequence of miR208a were not unexpectedly because the Wang and Bartoli muscle-specific promoter for gene expression in skeletal muscle under the control of skeletal muscle specific promoter result in increased miR208 via the muscle specific promoter which increased its strength in muscle by two- to threefold.  Thus, unexpected results have not been provided.
Thus, the claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. The claims do not recited any limitations that would be affected by the use of a muscle-specific promoter and at least one sequence of miR208a that 
Response to the declaration.
The declaration states 1) Recombinant AAV vectors: The recombinant AAV9 vectors ACTA-CAPN3 (noted acta in Figure below), ACTA-CAPN3-miR208aTx1 (noted acta+miR in Figure below), dUSEx4- CAPN3 (noted dUSE in Figure below), dUSEx4-CAPN3-miR208aTx1 (noted dUSEA+miR in Figure below) were obtained through a tri-transfection method. Recombinant viral particles of serotype 9 have been produced.
ACTA-CAPN3 comprises a human calpain 3-encoding sequence under the control of a promoter of skeletal -actin.
ACTA-CAPN3-miR208aTx1 is identical to ACTA-CAPN3 but further comprises a target sequence of miR208a.
dUSEx4-CAPN3 comprises a human calpain 3-encoding sequence under the control of a promoter of skeletal troponin.
dUSEx4-CAPN3-miR208aTx1 is identical to dJUSEx4-CAPN3 but further comprises a target sequence of miR208.
The declaration states 2) In vivo experiments:
The mice were treated according to the French and European legislation regarding animal testing. In this study, the C3KO murine model, described by Laure et al. (Febs J., 2010, 277: 4322-4337), were used. 
Recombinant vectors, as per the indicated doses (1.10' vg/kg) were injected into the tail vein of 4 C3KO mice (aged 1 month to 2 months) for each group, 2 C3KO mice were non injected. The mice were sacrificed at 28 days after injection and the skeletal muscles and the heart were removed and frozen in the liquid nitrogen isopentane.
The declaration states 3) Evaluation of the Calpain 3 mRNA level by qRT-PCR :

Il) RESULTS 
Level of calpain 3 expression driven by the acta or dUSE promoter in the absence of a miR208a target sequence (as expressed in arbitrary units of CAPN3trans mRNA normalized to Rplp0):

    PNG
    media_image1.png
    646
    822
    media_image1.png
    Greyscale


CONCLUSION
-actin and troponin promoters, an increased muscular expression of calpain 3 was observed in the constructs comprising a miR208a target sequence.
4. I believe that the increases in the calpain 3 expression levels in skeletal muscles resulted from including a target sequence of miR208a in a calpain 3 expression system were unexpected because I was not aware of any prior art, including the prior art references cited in the Office Action, that teaches or suggests such superior properties. 
In response this is not persuasive because the claims do not recited any limitations that would be affected by the use of recombinant AAV9 vectors ACTA-CAPN3 (noted acta in Figure below), ACTA-CAPN3-miR208aTx1 (noted acta+miR in Figure below), dUSEx4- CAPN3 or as noted dUSE in Figure.  Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success before the instant effective filing date of the instant invention. Applicant’s arguments and the declaration are not commensurate with the unexpected results. 
The declaration is not persuasive because the claims do not recited any limitations as shown in Figure that would be affected by the use of the structure of including the target sequence of miR208 in the construct comprises a human calpain 3-encoding sequence under the control of promoter of skeletal -actin and a promoter of troponin increased the expression of calpain 3 in the skeletal muscle by 40% and 22% respectively. In addition the increases in the calpain 3 expression levels in skeletal muscles resulted from including a target sequence of miR208a in a calpain 3 expression system was not unexpected given it is only a marginal effect of acta+miR and compared to acta and dUSEA+miR as compared to dUSE vector which may be an effect of the promoter rather than the miR effect.
The claimed sequence encoding calpain 3 and a muscle specific promoter and at least one sequence of miR208a that comprises SEQ ID NO: 10 and those in the cited prior may have slightly different structures, but the calpain 3 sequence and muscle specific promoter and SEQ 
Conclusion
No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632